DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Atwater (U.S. 6118251).

Regarding claim 1, Atwater teaches a method for depassivation of an energy storage device (col. 1, lines 11-13; abstract) having an anode, a cathode and a core with an electrolyte (of a lithium battery, col. 1, lines 18-22), the method comprising:
detecting that a first predetermined event (abstract, lines 4-5) related to a buildup of passivation (abstract, lines 4-5) has occurred with regard to the energy storage device (col. 1, lines 18-22);
switching (via Q1 and Q2, Fig. 7 so that loop of tasks performed between start and end, Fig. 3) between a positive input voltage and a negative input voltage (BAT+ and BAT-, Fig. 7) provided to the anode (abstract, lines 4-15) at a frequency sufficient (col. 4, lines 20-32) to depassivate the anode (col. 1, lines 11-13); and
discontinuing the switching (end, Fig. 3) when a second predetermined event related to passivation has occurred (yes, Fig. 3).
Regarding claim 2, Atwater teaches the method of claim 1, wherein the detecting that the first predetermined event has occurred (abstract, lines 4-5; col. 1, lines 18-22) comprises detecting that a time has elapsed (abstract, lines 4-5) since a previous depassivation of the energy storage device (col. 1, lines 11-13; abstract) and/or since a previous loading of the energy storage device (col. 1, lines 19-22).
Regarding claim 6, Atwater teaches the method of claim 1, wherein the detecting that the first predetermined event has occurred (abstract, lines 4-5; col. 1, lines 18-22) comprises: detecting a number of loading events of the energy storage device (col. 3, lines 19-38, 39-52, 53 through col. 4, line 5); and detecting that the first predetermined event has occurred when the detected number of loading events equals a predetermined number (col. 3, lines 36-38; col. 4, lines 3-5).
Regarding claim 7, Atwater teaches the method of claim 1, wherein the detecting that the first predetermined event has occurred (abstract, lines 4-5; col. 1, lines 18-22) comprises: detecting a duration of a loading event of the energy storage device (col. 3, lines 19-38, 39-52, 53 through col. 4, line 5); and detecting that the first predetermined event has occurred when the detected duration of the loading event is equal or greater than a predetermined duration (col. 3, lines 19-38, 39-52, 53 through col. 4, line 5).
Regarding claim 8, Atwater teaches the method of claim 1, wherein the detecting that the second predetermined event has occurred (yes, Fig. 3) comprises detecting that a time has elapsed (wait for resting period to elapse, Fig. 3) since a beginning of the switching (after start, Fig. 3; col. 3, lines 39-52).
Regarding claim 15, Atwater teaches the method of claim 1, comprising providing a controller for controlling the switching (via Q1 and Q2, Fig. 7 so that loop of tasks performed between start and end, Fig. 3,  a program executed by a processor) and the discontinuing (end, Fig. 3).
Regarding claim 16, Atwater teaches the method of claim 1, wherein the detecting whether the first predetermined event has occurred is performed periodically (col. 3, lines 19-38, 39-52, 53 through col. 4, line 5).
Regarding claim 18, Atwater teaches the method of claim 1, wherein the energy storage device is a rechargeable lithium ion battery (col. 1, lines 18-22).
Regarding claim 19, Atwater teaches a method for depassivation of an energy storage device (col. 1, lines 11-13; abstract) having an anode, a cathode and a core with an electrolyte (of a lithium battery, col. 1, lines 18-22), the method comprising:
determining when a buildup of passivation has likely occurred (abstract, lines 4-5) with regard to the energy storage device (col. 1, lines 18-22);
providing an alternating current (AC) voltage to the anode (abstract, lines 4-15; loop of tasks performed between start and end, Fig. 3) at a frequency sufficient (col. 4, lines 20-32) to depassivate the anode (col. 1, lines 11-13) when it is determined that the buildup of passivation has likely occurred (abstract, lines 4-5); and
discontinuing the providing the AC voltage (end, Fig. 3) when it is likely that depassivation with regard to the energy storage device has occurred (yes, Fig. 3).
Regarding claim 20, Atwater teaches the method of claim 19, wherein the discontinuing (end, Fig. 3, following the loop of tasks performed after start to remove the passive layer) comprises detecting that a time has elapsed (wait for resting period to elapse, Fig. 3) since a beginning of the providing (start, Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater (U.S. 6118251), in view of Glazov (RU 159920 U1).
Regarding claim 3, Atwater teaches the method of claim 2. Atwater does not explicitly teach comprising detecting a temperature of the energy storage device and setting the time based on the detected temperature.
Glazov (RU 159920 U1) teaches detecting a temperature of the energy storage device (paragraph 20 of description, lines 3-4) and setting the time based on the detected temperature (paragraph 26 of description, lines 11-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting a temperature of the energy storage device and setting the time based on the detected temperature of Glazov into Atwater, in order to include a factor affecting passivation thickness (paragraph 26 of description, line13; Glazov).
Regarding claim 4, Atwater teaches the method of claim 1. Atwater does not explicitly teach (wherein the detecting that the first predetermined event has occurred comprises ) detecting a predetermined voltage drop upon loading of the energy storage device.
Glazov (RU 159920 U1) teaches detecting a predetermined voltage drop upon loading of the energy storage device (paragraph 3 of description, lines 3-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting a predetermined voltage drop upon loading of the energy storage device of Glazov into Atwater, in order to detect the failure of battery performance (low discharge power due to passivation, paragraph 3 of description, lines 3-8; Glazov).
Regarding claim 5, Atwater teaches the method of claim 1. Atwater does not explicitly teach (wherein the detecting that the first predetermined event has occurred comprises:) receiving an indication of a minimum operating voltage of a load to be applied across the energy storage device; detecting a voltage drop upon loading of the energy storage device; and (detecting that the first predetermined event has occurred) when the voltage drop is below the indication of the minimum operating voltage.
Glazov (RU 159920 U1) teaches receiving an indication of a minimum operating voltage of a load to be applied across the energy storage device (paragraph 3 of description, lines 3-14); detecting a voltage drop upon loading of the energy storage device (paragraph 3 of description, lines 3-8); and detecting that the first predetermined event has occurred when the voltage drop is below the indication of the minimum operating voltage (paragraph 3 of description, lines 3-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving an indication of a minimum operating voltage of a load to be applied across the energy storage device; detecting a voltage drop upon loading of the energy storage device; and (detecting that the first predetermined event has occurred) when the voltage drop is below the indication of the minimum operating voltage of Glazov into Atwater, in order to detect the failure of battery performance (paragraph 3 of description, lines 3-8; Glazov).
Regarding claim 9, Atwater teaches the method of claim 1. Atwater does not explicitly teach (wherein the detecting that the second predetermined event has occurred comprises:) receiving an indication of a minimum operating voltage of a load to be applied across the energy storage device; detecting a voltage drop upon loading of the energy storage device; and detecting that the second predetermined event has occurred when the voltage drop is above the indication of the minimum operating voltage.
Glazov (RU 159920 U1) teaches receiving an indication of a minimum operating voltage of a load to be applied across the energy storage device (paragraph 3 of description, lines 3-14); detecting a voltage drop upon loading of the energy storage device (paragraph 3 of description, lines 3-8); and detecting that the second predetermined event has occurred when the voltage drop is above the indication of the minimum operating voltage (paragraph 3 of description, lines 3-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving an indication of a minimum operating voltage of a load to be applied across the energy storage device; detecting a voltage drop upon loading of the energy storage device; and (detecting that the second predetermined event has occurred) when the voltage drop is above the indication of the minimum operating voltage of Glazov into Atwater, in order to fix the failure of battery performance (paragraph 3 of description, lines 3-8; Glazov).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atwater (U.S. 6118251), in view of Nielsen (U.S. 2008/0197706).
Regarding claim 17, Atwater teaches the method of claim 1. Atwater does not explicitly teach comprising producing the positive input voltage from an AC source provided through a first AC to DC converter and producing the negative input voltage from the AC source provided through a second AC to DC converter.
Nielsen (U.S. 2008/0197706) producing the positive input voltage (V+, Fig. 1) from an AC source (13, 14, Fig. 1) provided through a first AC to DC converter (corresponding converter of 11, Fig. 1) and producing the negative input voltage (V-, Fig. 1) from the AC source (13, 14, Fig. 1) provided through a second AC to DC converter (corresponding converter of 11, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate producing the positive input voltage from an AC source provided through a first AC to DC converter and producing the negative input voltage from the AC source provided through a second AC to DC converter of Nielsen’s into Atwater’s, in order to provide a power conversion.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior arts of record do not suggest or teach “providing the positive input voltage through a first switch and providing the negative input voltage through a second switch, wherein the switching comprises simultaneously coupling the positive input voltage to the one input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated at the frequency sufficient to depassivate the anode.”
Claims 11-14 are also objected to because they are dependent of claim 10.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2007/0218364 and U.S. 2004/0189249.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 18, 2022